 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                             EASTERN DISTRICT OF CALIFORNIA
10

11   EDWARD SIMEON PITTMAN,                      1:18-cv-01316-DAD-GSA-PC
12                Plaintiff,                     ORDER GRANTING DEFENDANTS’
                                                 MOTION TO MODIFY THE SCHEDULING
13         v.                                    ORDER
                                                 (ECF No. 32.)
14   DR. KAMEN, et al.,
                                                 NEW DEADLINES FOR ALL PARTIES:
15               Defendants.
                                                 New Discovery Deadline:   July 30, 2021
16
                                                 New Dispositive Motions Deadline: September 30, 2021
17

18

19   I.     BACKGROUND
20          Edward Simeon Pittman (“Plaintiff”) is a state prisoner proceeding pro se and in forma
21   pauperis with this civil rights action pursuant to 42 U.S.C. § 1983. This case now proceeds with
22   Plaintiff’s First Amended Complaint, filed on November 8, 2019, on Plaintiff’s Eighth
23   Amendment medical indifference claim against defendant Kamen; and Plaintiff’s First
24   Amendment retaliation claims against defendants Kamen and Hickman. (ECF No. 14.)
25          This case is scheduled for a settlement conference on May 26, 2021, at 10:00am before
26   Magistrate Judge Jennifer L. Thurston. (ECF No. 26.)
27          On May 12, 2021, defendants Hickman and Kamen (“Defendants”) filed a motion to
28   modify the August 4, 2020 Discovery and Scheduling Order. (ECF No. 32.)

                                                    1
 1   II.     MOTION TO MODIFY SCHEDULING ORDER
 2           Modification of a scheduling order requires a showing of good cause, Fed. R. Civ. P.
 3   16(b), and good cause requires a showing of due diligence, Johnson v. Mammoth Recreations,
 4   Inc., 975 F.2d 604, 609 (9th Cir. 1992). To establish good cause, the party seeking the
 5   modification of a scheduling order must generally show that even with the exercise of due
 6   diligence, they cannot meet the requirement of the order. Id. The court may also consider the
 7   prejudice to the party opposing the modification. Id. If the party seeking to amend the scheduling
 8   order fails to show due diligence the inquiry should end and the court should not grant the motion
 9   to modify. Zivkovic v. Southern California Edison, Co., 302 F.3d 1080, 1087 (9th Cir. 2002).
10           Discussion
11           Pursuant to the court’s order issued on March 23, 2021, the current deadline for
12   completion of discovery in this case is June 15, 2021, and the current deadline for the filing of
13   dispositive motions is August 15, 2021. (ECF No. 28.)        Defendants request a forty-five day
14   extension of the discovery and dispositive motions deadlines to allow time for Defendants to
15   receive Plaintiff’s outstanding discovery responses, review Plaintiff’s responses, file any motions
16   to compel, if necessary, and incorporate the information into any appropriate dispositive motion.
17   Plaintiff has indicated his support of this motion to modify the existing discovery and scheduling
18   deadlines. (ECF No. 32-2 ¶ 6.)
19           Defendants have shown that even with the exercise of due diligence, they cannot meet
20   the discovery deadline established in the court’s current scheduling order. Therefore, the court
21   finds good cause to grant Defendants’ motion to modify the scheduling order. The court shall
22   extend the discovery deadline to July 30, 2021 and the dispositive motions deadline to September
23   30, 2021, for all parties.
24   III.    CONCLUSION
25           Based on the foregoing, and good cause appearing, IT IS HEREBY ORDERED that:
26           1.      Defendants’ motion to modify the court’s scheduling order, filed on May 12,
27                   2021, is GRANTED;
28   ///

                                                     2
 1        2.    The deadline for completion of discovery is extended from June 15, 2021, to July
 2              30, 2021, for all parties;
 3        3.    The deadline for filing dispositive motions is extended from August 15, 2021, to
 4              September 30, 2021, for all parties; and
 5        4.    All other provisions of the court’s August 4, 2020, Discovery and Scheduling
 6              Order remain the same.
 7
     IT IS SO ORDERED.
 8

 9     Dated:   May 13, 2021                          /s/ Gary S. Austin
                                                UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                3
